Citation Nr: 0330753	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  95-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
and degenerative joint disease of the lumbar spine with 
radiculopathy, currently rated 40 percent.

(The issues of entitlement to earlier effective dates of 
service connectio for post-traumatic stress disorder, of a 
70 percent schedular rating for PTSD, of a total disability 
rating based on individual unemployability, and of 
entitlement to dependent's educational benefits benefits are 
the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This appeal is from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied a disability rating 
greater than 20 percent for a low back disability.  The 
veteran perfected an appeal and the Board of Veterans' 
Appeals (Board) made a preliminary review in May 1997, 
remanding the case at that time.

In February 2000 the veteran executed a power of attorney in 
favor of VFW, superceding the power of attorney in favor of 
Disabled American Veterans that was in effect in May 1997.


REMAND

In January 1998, the RO increased the low back rating to 40 
percent.  In February 1998, the RO and erroneously notified 
the veteran that the grant of benefits is complete and that 
he must file a notice of disagreement to continue his 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("the 
claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded").  Although 
no such NOD was required, the veteran filed one.

The most recent VA examination of the veteran's back is from 
February 1998.  The veteran is rated for lumbosacral 
conditions under diagnostic codes for muscle strain and 
intervertebral disc syndrome.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5295-5293 (2002).  The rating criteria for 
both diagnostic codes have changed since his last 
examination.  See 38 C.F.R. § 71a, Diagnostic Code 5293 
(2003); 68 Fed. Reg. 51454 (Aug. 27, 2003) (revision of 
rating criteria for the spine).  The medical evidence of 
record is both stale and unresponsive to the new rating 
criteria.  The new rating criteria potentially apply to this 
case.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) overruled 
on other grounds Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).

The RO last took adjudicative action on this case in January 
2000, when it issued a supplemental statement of the case.  
Since then, the Veterans Claims Assistance Act of 2000 
(VCAA) made significant changes in VA's duty to notify and 
assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002).  VA has 
taken no action in this case in respects of the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the VCAA are 
completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002).  Implementation of 
the notice requirements, 38 U.S.C.A. 
§ 5103, must include notice of the 
statutory time limit for the veteran's 
response.  See Paralyzed Veterans of 
America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO sould schedule the veteran 
for a VA musculoskeletal examination.  
Provide the examiner with the claims 
file.  The examination report must 
provide the information necessary to 
apply the current rating criteria for 
the veteran's spine, including the 




criteria for rating intervertebral disc 
syndrome.  See 38 C.F.R. § 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003) 
(revision of rating criteria for the 
spine).

3.  Finally, the RO should readjudicate 
the for an increased rating for the 
veteran's lumbar spine disorder, 
considering both old and new rating 
criteria as appropriate.  See Karnas, 1 
Vet. App. 308.  If the claim is not 
allowed in full, see AB v. Brown, 6 Vet. 
App. 35, 38, provide the appellant and 
his representative a supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


